DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the application filed on August 30, 2018.  Claims 1-10 are pending at the time of examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2018 was considered by the examiner. See attached PTO-form 1449.
Prior Arts Made of Record
The closest prior art of record issued to Williamson (US Patent No. 8,396,880) discloses systems and methods for generating an optimized output range for a data distribution in a hierarchical database. A data store can store data in a hierarchical format, for instance, in a tree. Higher-level data, such as yearly profit, may be desired to be spread from parent nodes to lower nodes, such as nodes representing quarters. A spreading tool can insert child nodes representing quarters, months, or other at insertion point(s) represented or encoded by a set of placeholder nodes, dividing quantities appropriately. In aspects, the spreading tool can access multiple sets of spreading rules which govern the distribution of data from higher level nodes to lower level nodes. In aspects, the spreading tool can conduct multiple passes of data distribution using different sets of spreading rules, capturing the outputs expressed in the child nodes and selecting rule sets which produce a desired deviation, range, or other characteristics (Abstract). 

Martinsson et al. (US Patent No. 9,400,814) discloses nodes of a tree are dynamically generated. A user may specify that a node should have a separate child node for each unique value that occurs in a particular column of a relational table. A user may specify that a node should have a separate child node for each range of values in a user-specified set of ranges. Child nodes of a particular node may be dynamically determined and displayed by querying one or more relational tables for records that satisfy all of the criteria that are implied by that particular node and that particular node's parents. As a result of the foregoing techniques, users are not forced to create a tree node-by-node; instead, users can specify criteria based on which a whole level of nodes should be created, and a whole level of nodes may be added to a tree based on those criteria (Abstract).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed. 
The prior art of record fails to teach or fairly suggest comparing, by the higher-level master node, the heap tuple map of each table in the table-based write set received from the lower-level master node and the database of the higher-level master node, and verifying whether a corresponding row of the corresponding table of the database registered as a target has been updated by a different table-based write set; aborting the entire table-based write set sent from the predetermined lower-level master node when the update has been performed, updating the corresponding row of the corresponding table of the database of the higher-level master node using the shadow 
The prior art of record fails to teach or fairly suggest  comparing, by the higher-level master node, the heap tuple map in the integrated write set received from the lower-level master node and the database of the higher-level master node, and verifying whether a corresponding row of the table corresponding to the table number of the database registered as a target has been updated by a different integrated write set; aborting the entire integrated write set when the update has been performed in any of the tables, updating the table corresponding to the table number of the database of the higher-level master node using the shadow copy of the integrated 45write set when the update has not been performed, and generating a record of this update including a table number with the higher-level master node as a transaction log; distributing the transaction log to the lower-level master nodes including the lower-level master node which has sent the integrated write set; and updating, by a transaction log processing unit of the lower-level master node, the corresponding row of the corresponding table of the database of the lower-level master node based on the received transaction log, together with all other claim elements as recited in independent claim 2.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        June 16, 2021